Name: Commission Regulation (EEC) No 3091/92 of 27 October 1992 re- establishing the levying of customs duties on products of categories No 22 and 78 (order No 40.0220 and 40.0780), originating in Pakistan, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  leather and textile industries
 Date Published: nan

 28 . 10. 92No L 311 /14 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3091/92 of 27 October 1992 re-establishing the levying of customs duties on products of categories No 22 and 78 (order No 40.0220 and 40.0780), originating in Pakistan, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply Whereas, in respect of products of categories No 22 and 78 (order No 40.0220 and 40.0780), originating in Pakistan, the relevant ceiling amounts to 649 and 159 tonnes, respectively ; Whereas on 6 April 1992 imports of the products in question into the Community, originating in Pakistan, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Pakistan, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries ('), extended for 1992 by Regu ­ lation (EEC) No 3587/91 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1992 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 31 October 1992 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in Pakistan : Order No Category(unit) CN code Description 40.0220 22 5508 10 11 Yarn of staple or waste synthetic, fibres not put up (tonnes) 5508 10 19 for retail sale 5509 1 1 00 5509 12 00 5509 21 10 5509 21 90 5509 22 10 5509 22 90 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 41 10 5509 41 90 5509 42 10 5509 42 90 5509 51 00 5509 52 10 5509 52 90 5509 53 00 5509 59 00 5509 61 10 5509 61 90 5509 62 00 5509 69 00 5509 91 10 5509 91 90 5509 92 00 5509 99 00 (') OJ No L 370, 31 . 12. 1990, p. 39 . (2) OJ No L 341 , 12. 12. 1991 , p. 1 . Regulation as last amended by Regulation (EEC) No 1509/92 (OJ No L 159, 12. 6 . 1992, P- !) ¢ 28 . 10 . 92 Official Journal of the European Communities No L 311 /15 Order No Category(unit) CN code Description 40.0780 78 6203 41 30 Garmets, other than knitted or crocheted exclu ­ (tonnes) 6203 42 59 ding garmets of categories 6, 7, 8 , 14, 15, 16, 17, 6203 43 39 18, 21 , 26, 27, 29, 68, 72, 76 and 77 6203 49 39 6204 61 80 6204 61 90 6204 62 59 6204 62 90 6204 63 39 6204 63 90 6204 69 39 6204 69 50 6210 40 00 6210 50 00 6211 31 00 621 1 32 90 6211 33 90 62114100 6211 42 90 6211 43 90 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 October 1992. For the Commission Christiane SCRIVENER Member of the Commission